Exhibit 10.3

 

GRAPHIC [g13691kii001.jpg]

 

January 4, 2010

 

Stefan Schulz

 

Dear Stefan:

 

Lawson Software is pleased to confirm your promotion to SVP and Chief Financial
Officer, and principal financial officer, reporting to Harry Debes, President
and CEO, Lawson Software. Your full time annual base salary of $300,000.00 will
be paid out on a semi-monthly basis.  In addition, you will be eligible to
receive an annual target incentive bonus equal to 65% of your annual base salary
based upon meeting specific and measurable performance criteria.  More
information will be provided to you after you return this confirmation. Your
promotion date is effective January 4, 2010.

 

Due to your promotion you will also be eligible to receive a one-time grant of
75,000 nonqualified stock options and 24,000 restricted stock units. The vesting
and all other terms of the stock options and restricted stock units will be
governed by Lawson’s 1996 and/or 2001 Stock Incentive Plan(s) and the separate
grant notices that will be provided to you after the grant date.  The grant date
will occur on January 12, 2010, which is the first day of the open window under
Lawson’s Equity Grant Policy.

 

As an executive officer you will continue to be an employee-at-will and will be
eligible for the appropriate perquisites and benefits associated with your
position (summary of those benefits are enclosed for your review).  These are
subject to change from time to time with Board approval.

 

This letter describes all of the additional compensation and benefits pertaining
to your promotion.  Please confirm your acceptance by countersigning on the line
indicated below and returning a signed copy to Janice Guler in HR by Monday,
January 11, 2010.

 

Stefan, let me offer my congratulations!  I look forward to working with you in
your new role.

 

Sincerely,

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Stefan Schulz

January 7, 2010

Harry Debes

Stefan Schulz

Date

President & CEO

 

 

Lawson Software

 

 

 

 

 

 

 

Enclosures:

 

Lawson Executive Benefit Summary

 

 

--------------------------------------------------------------------------------

 